DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/110,695, filed on 7/8/2016.
Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a duplication of the phrase “the strong vibrator operates when the volume switch adjusts intensity within a predetermined time in a state in which the volume switch is turned on” (lines 23-24 on p. 8), which is recommended to be removed. 
Claim 4 is objected to because of the following informalities:  “the face or the scalp” is recommended to be replaced with – a face or a scalp --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The terms “strong” and “weak” (recited in “strong vibrator” and "weak vibrator”) each is a relative term which renders the claim indefinite.  The terms "strong" and “weak” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “strong” and “weak” respectively, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The phrase “and to which (?)” (line 8 on p. 8) is unclear as to what element that the term “which” refers to ?  
The limitation “a rear side of the handle portion” (line 11 on p. 8) is unclear as to whether “rear side” is the same or different from “a rear end of the handle portion” recited early (line  6 on p. 8) in the claim.  
The limitation “ a volume switch…adjusts intensity of the strong vibrator or the weak vibrator in a stepless manner” (lines 17-19 on p. 8) is unclear as to what defines  the “step” in “stepless” manner since paragraph [0027] of the specification merely states that “The volume switch 700 is installed on the housing 100, and configured to turn on or off the power source by being rotated, and to adjust intensity of the strong vibrator 300 or the weak vibrator 400 in a stepless manner after turning on the power source. That is, the volume switch 700 may softly and precisely adjust intensity of the strong vibrator and the weak vibrator without impact”, which fails to further define or describe “stepless manner”.
The limitation “the on/off operation” (line 21 on p. 8) lacks antecedent basis.
The limitation “the strong vibrator operates when the volume switch adjusts intensity within a predetermined time” is unclear as “intensity” of which vibrator (strong vibrator or weak vibrator?)
The limitation “the weak vibrator operates when the volume switch adjusts intensity after a predetermined time” is unclear as “intensity” of which vibrator (strong vibrator or weak vibrator?)
The remaining claims 2-4 are also rejected because they depend on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Imboden et al. (US 2008/0306417) in view of Blaine et al. (US 2010/0179457).
Regarding claim 1, as best understood, Imboden et al. discloses a rechargeable massage apparatus 250 (fig. 9A-B, see abstract) comprising:
a housing (fig. 9A) which includes a head portion 222 at a front side of the housing, and a handle portion 224 at a rear side of the head portion (fig. 9A);
a soft cap 264 (fig. 9A and 11, “sheath 264”, see [0061]) which is coupled to a rear end of the handle portion, and extends and protrudes from the handle portion (figs. 9A and 11);
a strong vibrator 10 (fig. 1, “large motor 10”, see [0036]) which is installed in the head portion 22 of the housing, and to which a massaging member 268 (figs. 9A and 11, see [0061]) for massaging the body is detachably coupled at a lower side of the head portion (figs. 9A and 11, see [0061]) ;
a weak vibrator 11 (fig. 1, “small motor 11”, see [0036]) which is coupled to a rear side of the handle portion of the housing, and transmits vibration to the soft cap 264;
a charging terminal 205a/205b (fig. 9A, charging “contacts”, see [0057]) which is installed on the housing (fig. 9A);
a rechargeable battery 14 (fig. 1, “rechargeable battery 14”, see [0036]) which is installed in the housing, charged with electric power through the charging terminal, and supplies electric power to the strong vibrator 10 and the weak vibrator 11 (see [0036]);
as best understood, a volume switch 3a, 3b or 3c (see [0045]) which is installed on the housing, turns on or off a power source, and adjusts intensity of the strong vibrator 10 (see [0047]) or the weak vibrator 11 (see [0046]) in a stepless manner after turning on the power source (see [0048]); and 
a control unit 302 (fig. 3, “microcontroller”, see [0037) which is installed in the housing, and as best understood operates the strong vibrator or the weak vibrator in accordance with the on/off operation of the volume switch, such that the strong vibrator operates when the volume switch adjusts intensity within a predetermined time in a state in which the volume switch is turned on (see [0037] and [0047]), and the weak vibrator operates when the volume switch adjusts intensity after a predetermined time has passed in a state in which the volume switch is turned on (see [0037]) and [0046]).
Imboden et al. does not disclose that the volume switch turns on or off a power source by being rotated. However, Blaine et al. teaches a vibrating device 10 (fig. 1) comprising a housing 12, a switch 20 provided on the housing 12 to turns on or off a power source, wherein the switch may be a rotatable switch which can be easily operated with the hand holding the device (see [0021]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Imboden et al. ‘s reference, such that the switch may be a rotatable switch to turn on or off a power source by being rotated, as suggested and taught by Blaine et al. , for the purpose of providing a suitable rotatable switch that can be easily operated with the hand holding the device (see [0021]).
Regarding claim 2, Imboden et al. further  disclose comprising: a lamp (LEDs, fig. 3, 306, see [0037] and [0053])) which is installed on the housing, and indicates a charging state (“flashing the LEDs”, see [0055]).
Regarding claim 3, Imboden et al. further disclose comprising: a buzzer (“beeping”, see [0053]) which is installed on the housing, but does not teach that the buzzer informs that a predetermined time has passed in a state in which the volume switch is turned on. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Imboden et al. ‘s reference, such that the buzzer may inform that a predetermined time has passed in a state in which the volume switch is turned  on, for the purpose of providing an audible alert to notify the user useful operational parameters of the device during use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imboden et al./Blaine et al. and further in view of Rhoades (US 2006/0058714)
Regarding claim 4, Imboden et al. does not disclose an auxiliary massaging member which massages the face or the scalp in a state in which the auxiliary massaging member is fitted into the soft cap. However, Rhoades  teach an apparatus comprising a vibrator 260, a head portion or cap 120 (fig. 3), and further having an auxiliary massaging member 220 (fig. 4A) which massages the face or the scalp (see [0048]), wherein the auxiliary massaging member is fitted into the cap 120 (fig. 4A). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Imboden et al. ‘s reference, to include an auxiliary massaging member that is fitted into the soft cap, for the purpose of providing an auxiliary massage member suitable for cosmetic and rejuvenation treatments to the face and neck of a human, such as to treat acne, large pores, sluggish skin, and/or acne scars thereon and also suitable for use on areas of skin or a body part besides the face and neck, such as for use on hair, nails, cuticles, scalp, hands, feet, limbs, and torso of a person (see [0048]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kamayachi ‘489 disclose a massage unit comprising two vibrators. Tsai ‘445 teaches a multi-functional massager. Zipper ‘385 discloses a stimulation apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785